VAUGHN, Judge.
At trial defendant did not raise the question of the validity of his arrest and did not object to the testimony of the arresting officer when the officer testified about the discovery of the vial and its contents. Defendant did lodge a general objection when the chemist was asked to identify the white powdery substance found in the foil packet and when the State offered the vial and its contents into evidence. On appeal defendant’s court appointed counsel skillfully contends that probable cause for defendant’s arrest did not exist and that, therefore, the seizure of the plastic vial and its contents violated defendant’s constitutional rights, thus rendering the evidence as to the contents of the vial inadmissible.
We do not deem it necessary to resolve the question raised as to whether the arrest of defendant was effectuated when defendant fell to the ground or later after defendant displayed and attempted to dispose of the drugs. “There is no absolute test to ascertain exactly when an arrest occurs. The time and place of an arrest is determined in the context of the circumstances surrounding it.” State v. Allen, 282 N.C. 503, 194 S.E. 2d 9. Even before the vial was seen in defendant’s hand, the circumstances were such as to justify the officer in briefly detaining defendant on the reasonable suspicion that criminal activity was afoot. Defendant then, in an attempt to rid himself of the contraband, placed it in the plain view of the officer. There was no search, and it was not error to admit the drugs as evidence.
Wé have considered defendant’s other assignments of error, and they are overruled.
No error.
Chief Judge Brock and Judge Parker concur.